Jose Gilberto Pena, Et /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2014

                                     No. 04-14-00048-CV

               America Amada GONZALEZ and Jamie Christina Garza McRae,
                                   Appellants

                                               v.

                                  Jose Gilberto PENA, Et Ux.,
                                           Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-10-359
                         Honorable Jose Luis Garza, Judge Presiding


                                        ORDER
       Appellants' motion for leave of court to file third motion to extend time to file brief is
hereby GRANTED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court